Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang 9269502, in view of Archer et al. 10950849.
Chang teaches, especially in col. 14, 20, 57 and 58, table 17 and ex. 13, a carbon material having the claimed properties and impurity levels. In so far as Chang does not explicitly enumerate the levels of the claimed elements but rather teaches overlapping/subsuming levels of the elements, this overlap renders the claims obvious.
As to the R value, Archer fig. 58 and col. 5 teaches an R value of slightly lower than 1 (or slightly higher when deconvolution of peaks is applied) for a carbonized R-F gel. Thus, the material of Chang is deemed to meet this limitation.

Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
The evidence references provided indicate that the carbonized gel of Chang has the claimed R value. The values claimed range from highly amorphous (1.5) to highly graphitic (less than 0.1), so a high ‘degree of crystallinity’ is not actually required in the claims. It is proper to use evidentiary references to establish facts to the best degree possible, noting that the PTO does not have a lab or samples from previous patents. Therefore, it is not a requirement that everything be found in one reference in order to make a valid rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736